Citation Nr: 0909268	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from July 1945 to May 
1946, and from October 1950 to July 1953.  Honors include 
Asiatic-Pacific Campaign Medal. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
tinnitus.  

In November 2005 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  According to the 
examiner, the bilateral hearing loss "is, at least in part, 
as likely as not a result of events during active military 
service."  Unfortunately, the examiner did not opine as to 
whether the veteran's tinnitus is connected to the service 
connected hearing loss.  Therefore, this matter is being 
remanded to expansion of examiner's opinion.

Notice to the veteran that advises him of how VA determines 
disability ratings and effective dates should also be 
issued.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran in 
compliance with Dingess/Hartman v. 
Nicholson which advises him of how VA 
determines disability ratings and 
effective dates.

2.  Refer the issue of service 
connection for left ear hearing loss 
back to the November 2005 C&P examiner 
for clarification of that examiner's 
November 2005 opinion.  In view of the 
examiner's opinion that the veteran's 
hearing loss is related to active 
military service the examiner is 
requested to explain why the veteran's 
tinnitus is at least as likely as not 
(50 percent or greater probability) 
related to a period of active service.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




